Case: 12-60334       Document: 00512103394         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-60334
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EMPLOYERS MUTUAL CASUALTY COMPANY,

                                    Plaintiff - Appellee

v.

CHARLIE RADDIN, JACOB WOODARD, KYLE CORLEY, BRIAN
STEPHENSON, and JEROLD HOLLOWELL,

                                    Defendants - Appellants


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:10-CV-137


Before SMITH, PRADO, and HIGGINSON, Circuit Judges
PER CURIAM:*
       Plaintiff-Appellee Employers Mutual Casualty Company (“EMC”) brought
this declaratory judgment action seeking a declaration that it was not obligated
to defend or indemnify the Yazoo Medical Clinic (the “Clinic”) in underlying
litigation involving the Clinic’s alleged negligence in allowing Richard Darden,
a third party not employed by the Clinic, to engage in inappropriate contact with
minors under its supervision. The district court rendered judgment in favor of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60334        Document: 00512103394          Page: 2     Date Filed: 01/07/2013



                                        No. 12-60334

EMC on the grounds that the underlying misconduct did not occur during the
years for which EMC provided coverage, and, alternatively, the insurance
policies did not cover the conduct alleged in the complaint.1                      Defendant-
Appellants, individual plaintiffs in the underlying action against the Clinic,
concede on appeal that the district court’s ruling was correct, given the periods
of coverage of the insurance policies, but dispute the alternative basis upon
which it rests. They argue that the district court should not have reached the
issue of whether the actions of the Clinic were covered under the policy, and
submit that the district court’s erroneous interpretation of certain policy
provisions, if left uncorrected by this court, will prejudice future insureds.
       We lack the authority to review the district court’s interpretation of those
provisions because there is no remaining case or controversy over which this
court may exercise jurisdiction under Article III, § 2 of the United States
Constitution. EMC brought this declaratory judgment action seeking a judicial
declaration that it was not obligated to defend or indemnify the Clinic in the
underlying litigation. Appellants’ concession that the district court correctly
found that EMC has no such duties moots this appeal. See Rocky v. King, 900
F.2d 864, 866 (5th Cir. 1990) (“The mootness doctrine requires that the
controversy posed by the plaintiff’s complaint be ‘live’ not only at the time the
plaintiff files the complaint but also throughout the litigation process.”); Remus
Joint Venture v. McAnally, 116 F.3d 180, 185 (6th Cir. 1997) (ruling that case
was moot because appellants “voluntarily have abandoned an argument that
was necessary for them to prevail in this federal court action”). We may not
proceed notwithstanding the absence of a live controversy because this case does
not fall within any of the four recognized exceptions to the mootness doctrine.


       1
         The district court ruled that the conduct was not covered because it (1) did not involve
“bodily injury,” “property damage,” or “personal and advertising injury”; (2) did not arise out
of an “occurrence”; and (3) was exempted under three separate coverage exclusions.

                                               2
    Case: 12-60334    Document: 00512103394    Page: 3   Date Filed: 01/07/2013



                                No. 12-60334

See Tex. Office of Pub. Util. Counsel v. FCC, 183 F.3d 393, 414 n.17 (5th Cir.
1999); Erwin Chemerinsky, FEDERAL JURISDICTION § 2.5 (6th ed. 2012).
      In light of the foregoing, this appeal is DISMISSED as moot. See 5th Cir.
R. 42.2.




                                      3